Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on January 13, 2021, the following has occurred: claim(s) 1-2, 11-13, and 17-18 have been amended. Now, claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the demographic-specific information" in p. 4, ll. 7.  There is insufficient antecedent basis for this limitation in the claim. For Examination purposes, the Examiner will interpret the claimed portion as “demographic-specific information”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (U.S. Patent Pre-Grant Publication No. 2019/0206565) in view of Nawana et al. (U.S. Patent Publication No. 9,700,292).
As per independent claim 1, Shelton, IV discloses a system comprising: a robotic surgical device to automatically perform a portion of a surgical procedure on a patient (See Paragraph [1444]: The robot surgical hub that can take control of the OR after request from the surgeon.); a machine learning engine including a training engine and a prediction engine, the 
While Shelton, IV teaches a system as described above, Shelton, IV may not explicitly teach determine a recommendation, based on the surgical prediction output, to the portion of the surgical procedure performed by the robotic surgical device; and output the recommendation by intra-operatively providing the recommendation to a surgeon operating the robotic surgical device.
Nawana teaches a system for determine a recommendation, based on the surgical prediction output, to the portion of the surgical procedure performed by the robotic surgical device (See col. 44, 11. 20-65: The operation module can recommend effective treatments in view of historical surgical strategies, particular surgeon's historical  performance,  and/or with certain types of surgical  strategies  in view of multiple different surgeons' historical performance  in certain  types  of  surgeries  and/or  with certain types of surgical  instruments.); and output the recommendation by intra-operatively providing the recommendation to a surgeon operating the robotic surgical device (See col. 44, 11. 8-34: The patient preparation  module can be continued  intra-operatively and can be used  in the OR, which  the Examiner is interpreting to encompass the ability to output recommendations to a surgeon.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include determine a recommendation, based on the surgical prediction output, to the portion of the surgical procedure performed by the robotic surgical device; and output the recommendation by intra-operatively providing the recommendation to a surgeon operating the robotic surgical device as taught by Nawana. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton, IV with Nawana with the motivation of improving systems and methods for surgical and interventional planning (See Background of Nawana in col. 3, ll. 58-61).
As per claim 2, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV further teaches further includes a feature determination engine to extract a plurality of features from the related prior surgical procedure information, the plurality of features including at least one action taken by the robotic surgical device and determined to be predictive of at least one corresponding outcome (See Paragraphs [1484]-[1489]: A process is described for 
As per claim 3, Shelton, IV/Nawana teaches the system of claims 1-2 as described above. Shelton, IV may not explicitly teach wherein the at least one corresponding outcome is based on a patient outcome received from the patient.
Nawana teaches a system wherein the at least one corresponding outcome is based on a patient outcome received from the patient (See col. 20, 11. 54-67: Paths of an individual's medical treatment through all or part of the continuum to be compared and consolidated then applied to patients with similar symptoms to diagnose and choose the treatment that previously produced a best outcome for similarly situated patients.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include wherein the at least one corresponding outcome is based on a patient outcome received from the patient as taught by Nawana. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton, IV with Nawana with the motivation of improving systems and methods for surgical and interventional planning (See Background of Nawana in col. 3, ll. 58-61).
As per claim 4, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV may not explicitly teach wherein the instructions further cause the processor to submit a plan to a machine learning engine to receive feedback preoperatively.
Nawana teaches a system wherein the instructions further cause the processor to submit a plan to a machine learning engine to receive feedback preoperatively (See col. 56, 11. 10-42: The 
As per claim 5, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV may not explicitly teach wherein the recommendation is a surgeon specific recommendation.
Nawana teaches a system wherein the recommendation is a surgeon specific recommendation (See col. 42, 11. 25-56: The scheduling module is able to take into account selected surgical procedure and/or on specific requirements input by a user for the surgical procedure.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include recommendation is a surgeon specific recommendation as taught by Nawana. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton, IV with Nawana with the motivation of improving systems and methods for surgical and interventional planning (See Background of Nawana in col. 3, ll. 58-61).
As per claim 6, Shelton, IV/Nawana teaches the system of claims 1 and 5 as described above. Shelton, IV may not explicitly teach wherein the surgeon specific recommendation is based on surgeon preferences.
Nawana teaches a system wherein the surgeon specific recommendation is based on surgeon preferences (See col. 42, 11. 25-56: The scheduling module is able to take into account selected surgical procedure and/or on specific requirements input by a user for the surgical procedure and specific surgeon preferences.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include surgeon specific recommendation is based on surgeon preferences as taught by Nawana. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton, IV with Nawana with the motivation of improving systems and methods for surgical and interventional planning (See Background of Nawana in col. 3, ll. 58-61).
As per claim 7, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV may not explicitly teach wherein the instructions further cause the processor to simulate the portion of the surgical procedure to determine a plurality of recommended changes, and select the recommended change from the plurality of recommended changes based on outcome likelihoods of the plurality of recommended changes.
Nawana teaches a system wherein the instructions further cause the processor to simulate the portion of the surgical procedure to determine a plurality of recommended changes, and select the recommended change from the plurality of recommended changes based on outcome likelihoods of the plurality of recommended changes (See col. 36, 11. 5-30: The pre-op module is able to simulate surgeries before performing those surgical procedures, which the Examiner is 
As per claim 8, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV further teaches wherein the robotic surgical device is further to perform a validation action, and wherein the instructions further cause the processor to update the recommendation based on the validation action (See Paragraph [1577]: The situational awareness system for the surgical hub can adjust the surgical instruments for the particular context of a surgical procedure and validating actions during a surgical procedure.).
As per claim 9, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV may not explicitly teach wherein to output the recommendation, the instructions cause the processor to output the recommendation without surgeon input as an alert.
Nawana teaches a system wherein to output the recommendation, the instructions cause the processor to output the recommendation without surgeon input as an alert (See col. 56, 11. 43-52:  In response to an alert, the system can allow the surgeon to access the surgical procedure planning module to modify the saved simulation for the surgical procedure, which the Examiner is interpreting to encompass outputting the recommendation is reliant on a surgeon's input.). It 
As per claim 10, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV may not explicitly teach wherein to output the recommendation, the instructions cause the processor to output the recommendation in response to receiving a request for the recommendation from the surgeon via a user interface.
Nawana teaches a system wherein to output the recommendation, the instructions cause the processor to output the recommendation in response to receiving a request for the recommendation from the surgeon via a user interface (See col. 32, 11. 13-36: The treatment options module can be configured to suggest the one or more invasive treatment options upon request by a user.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include output the recommendation in response to receiving a request for the recommendation from the surgeon via a user interface as taught by Nawana. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton, IV with Nawana with the motivation of improving systems and methods for surgical and interventional planning (See Background of Nawana in col. 3, ll. 58-61).
As per claim 11, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV further teaches wherein the related prior surgical procedure information includes patient-specific information about a past procedure performed on the patient (See Paragraphs [1484]-[1489]: A process is described for extracting patient information and surgical procedure information to be extracted from an EMR database, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 12, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV may not explicitly teach wherein the related prior surgical procedure information includes demographic-specific information corresponding to the patient, the demographic-specific information including at least one of patient size, surgical procedure type, or patient age.
Nawana teaches a system wherein the related prior surgical procedure information includes demographic-specific information corresponding to the patient, the demographic-specific information including at least one of patient size, surgical procedure type, or patient age (See col. 65, 11. 62-67 and col. 66, 11. 1-22: The OR analysis module can be configured to review data collected over multiple surgical procedures, and can be configured to group the data according  to one or more factors such as performing  surgeon,  procedure  type,  patient  demographic, instruments and implants used, duration, etc., the data can include parameters such as anatomic, physiologic, ergonomic, temporal, spatial, and biomechanical parameters.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include the related prior surgical procedure information includes demographic-specific information corresponding to the patient, the demographic-specific information including at least one of patient size, surgical procedure type, or patient age as taught by Nawana. One of ordinary skill in the art before the effective filing date of the 
As per claim 13, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV may not explicitly teach wherein the instructions further cause the processor to output a post­ operative recommendation for the patient, including a physical therapy recommendation, based on the demographic-specific information.
Nawana teaches a system wherein the instructions further cause the processor to output a post­ operative recommendation for the patient, including a physical therapy recommendation, based on the demographic-specific information (See col. 72, ll. 32-51 and col. 73, 11. 27-44: The post-op treatment planning module can develop post-op treatment plan options to include physical therapy recommendation and the post-op treatment plan can be associated with the patient’s demographics.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include output a post­ operative recommendation for the patient, including a physical therapy recommendation, based on the demographic-specific information as taught by Nawana. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton, IV with Nawana with the motivation of improving systems and methods for surgical and interventional planning (See Background of Nawana in col. 3, ll. 58-61).
As per claim 14, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV further teaches a system wherein the instructions further cause the processor to: store anonymized data related to the action taken by the robotic surgical device on a first server (See Paragraph [1543]: Collected paired data sets are recorded and stored in the cloud storage 
As per claim 15, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV may not explicitly teach wherein the instructions further cause the processor to determine a plurality of recommendations, each having a corresponding action and confidence score, and select the recommendation from the plurality of recommendations based on the confidence score of the recommendation.
Nawana teaches a system wherein the instructions further cause the processor to determine a plurality of recommendations, each having a corresponding action and confidence score, and select the recommendation from the plurality of recommendations based on the confidence score of the recommendation (See col. 9, ll. 2-33: The plurality of recommended invasive treatments can be provided with a level of confidence of success 
As per claim 16, Nawana/Shelton, IV teaches the system of claim 1 as described above. Shelton, IV further teaches wherein the recommendation includes recommending the next action, and wherein the robotic surgical device is further to perform the next action after receiving confirmation from the surgeon (See Paragraph [2271]: The situational awareness module can be configured to determine and/or confirm a step in a surgical procedure and/or suggest a particular surgical action based on information received from various sources, which the Examiner is interpreting the situational awareness module confirming the step to encompass receiving confirmation from the surgeon.).
As per independent claim 17, Shelton, IV discloses a method comprising: generating a machine learning model based on related prior surgical procedure information: performing, with a robotic surgical device, a portion of a surgical procedure on a patient (See Paragraph [1577]: A process is described that is executed by the situational awareness system for the surgical hub that improves surgeons’ efficiency in performing surgical procedures by automatically suggesting 
While Shelton, IV teaches a method as described above, Shelton, IV may not explicitly teach determining a recommendation, based on the information surgical prediction output, to the portion of the surgical procedure performed by the robotic surgical device; and outputting the recommendation by intra-operatively displaying the recommendation to a surgeon operating the robotic surgical device on a display device.
Nawana teaches a method for determining a recommendation, based on the information surgical prediction output, to the portion of the surgical procedure performed by the robotic surgical device (See col. 44, 11. 20-65: The operation module can recommend effective 
As per claim 18, Shelton, IV/Nawana teaches the method of claim 17 as described above. Shelton, IV further teaches further comprising training a machine learning engine using a plurality of features at a feature determination engine extracted from the related prior surgical procedure information, the plurality of features including at least one action taken by the robotic surgical device and determined to be predictive of at least one corresponding outcome (See Paragraphs [1484]-[1489]: A process is described for extracting patient information and surgical procedure information to be extracted, which the Examiner is interpreting the surgical procedure 
As per claim 19, Shelton, IV/Nawana teaches the method of claims 17-18 as described above. Shelton, IV may not explicitly teach wherein the at least one corresponding outcome is based on a patient outcome received from the patient.
Nawana teaches a method wherein the at least one corresponding outcome is based on a patient outcome received from the patient (See col. 20, 11. 54-67: Paths of an individual's medical treatment through all or part of the continuum to be compared and consolidated then applied to patients with similar symptoms to diagnose and choose the treatment that previously produced a best outcome for similarly situated patients.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Shelton, IV to include the at least one corresponding outcome is based on a patient outcome received from the patient as taught by Nawana. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton, IV with Nawana with the motivation of improving systems and methods for surgical and interventional planning (See Background of Nawana in col. 3, ll. 58-61).
As per claim 20, Shelton, IV/Nawana teaches the method of claim 17 as described above. Shelton, IV further teaches further comprising: storing anonymized data related to the action taken by the robotic surgical device on a first server (See Paragraph [1543]: Collected paired data sets are recorded and stored in the cloud storage anonymously.); receiving a code entered by the patient (See Paragraph [2014]: Each surgical hub can have associated unique credentials such as username, password, and other suitable security credentials, which the .
	

Response to Arguments
In the Remarks filed on January 13, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s). However, the Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the claims recite several features incapable of being performed in the human mind, such as “processor to: record an action taken by the robotic surgical device during the portion of the surgical procedure” and “generate a surgical prediction output at the prediction engine based on the action and the generated machine learning model, the surgical prediction output including at least one result or next action taken after the action” and so does not recite a mental process; and (2) the cited references of Nawana in combination with Shelton, IV fail to teach or suggest “a machine learning engine including a training engine and a prediction engine, the training engine to generate a machine learning model based on related prior surgical procedure information” and a “processor to: record an action taken by the robotic surgical device during the portion of the surgical procedure”, “generate a surgical prediction output at the prediction engine based on the action and the generated machine learning model, the surgical prediction output including at least one result or next action taken after the action” as recited in amended claim 1.
In response to argument (1), the Examiner agrees with the Applicant. The combination of the surgical device and the use of the trained machine learning model to determine a surgical prediction integrates the abstract idea into a practical application. The 35 U.S.C. 101 rejections are withdrawn.
In response to argument (2), the Examiner disagrees with the Applicant. As rejected above, the Examiner has referenced Shelton, IV’s teachings of “a machine learning engine including a training engine and a prediction engine, the training engine to generate a machine learning model based on related prior surgical procedure information” (See Paragraph [1566]: The machine learning system, or pattern recognition system has been trained on training data to correlate various inputs to corresponding contextual information regarding a surgical procedure.), “processor to: record an action taken by the robotic surgical device during the portion of the surgical procedure” (See Paragraph [1607]: A process is described for recording data pertaining to the procedure for generating reports, verifying the steps taken by the medical personnel, provide data or prompts that may be pertinent for the particular procedural step, adjust modular devices based on the context, and take any other actions.), “generate a surgical prediction output at the prediction engine based on the action and the generated machine learning model, the surgical prediction output including at least one result or next action taken after the action” (See Paragraph [1577]: A process is described that is executed by the situational awareness system for the surgical hub that improves surgeons’ efficiency in performing surgical procedures by automatically suggesting next step, providing data, and adjusting displays and other modular devices according to the specific context of the procedure.). Due to the newly amended claims, the Examiner has moved Shelton, IV to the position of primary reference as Shelton, IV more encompasses the independent claims 1 and 17. The 35 U.S.C. 103 rejections still stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frimer et al. (U.S. Patent Pre-Grant Publication No. 2019/0008598), describes a system for identifying surgical procedures and a communicable database configured to store surgical procedures, Daley et al. (U.S. Patent Pre-Grant Publication No. 2018/0233222), describes a surgical procedure planning system and method that uses feedback loops to optimize design of future surgical preoperative plans, and Momi et al. (“ROBOt and sensors integration for computer assisted surgery and therapy”), describes the ROBOCAST project that is a system for the assistance of keyhole neurosurgery.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626